                     Case 18-17727-LMI      Doc 88    Filed 01/04/21   Page 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                                                                   CASE NO.: 18-17727-BKC-LMI
                                                                 PROCEEDING UNDER CHAPTER 13

IN RE:

OSCAR ALECHVARGAS
YAIMA ALECHVARGAS

_____________________________/
DEBTORS

      NOTICE OF WITHDRAWAL OF (ECF# 83) TRUSTEE'S MOTION TO DISMISS CASE


   Notice is hereby given that the Trustee's Motion to Dismiss Case (ECF# 83) filed on behalf of Trustee
Nancy K. Neidich, is hereby withdrawn.

   I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of Withdrawal of
Trustee's Motion to Dismiss Case was mailed to those parties listed below on this 4th day of January,
2021.



                                                         /s/ Nancy K. Neidich
                                                        _____________________________________
                                                         NANCY K. NEIDICH, ESQUIRE
                                                         STANDING CHAPTER 13 TRUSTEE
                                                         P.O. BOX 279806
                                                         MIRAMAR, FL 33027-9806
              Case 18-17727-LMI   Doc 88   Filed 01/04/21   Page 2 of 2
                                   NOTICE OF WITHDRAWAL OF TRUSTEE'S MOTION TO DISMISS CASE
                                                                   CASE NO.: 18-17727-BKC-LMI

COPIES FURNISHED TO:

DEBTORS (VIA MAIL)
OSCAR & YAIMA ALECHVARGAS
660 E 54 STREET
HIALEAH, FL 33013-1664

ATTORNEY FOR DEBTORS (VIA ECF)
ROBERT SANCHEZ, ESQUIRE
355 W 49 STREET
HIALEAH, FL 33012
